Title: From John Adams to Benjamin Russell, 7 February 1820
From: Adams, John
To: Russell, Benjamin



Sir
Montezillo Febuary 7th. 1820

As I have all my Life, professed to be a very sincere friend to the promotion of knowledge—and a free Circulation of it—through every vein, and Artery through the body Politic—in opposition to all the well-born—Well-bred—And well dressed few in every age and Country, who have taught an opposite doctrine I cannot but applaude the design of the good people of Boston for raising a Library for the use of Mechanic and their Apprentices—and I thank the Select Men for the facilities they have granted to the institution—I will endeavour to look up a Volume—at least I hope to send you a Lexicon Technicum—not as a Work of great Value of the present Age—but as the Acorn from which so many spreading Oaks have sprung—The English pretend—and for what I know truely—That this was the first Essay of the kind in Europe—afterwards enlarged and made much more useful by Chambers Dictionary, then emulated by the Literati of France in their Encyclopedia since greatly improved by Dr. Rees’s—and since some what enlarged by one or two Editions in America and now scattered all over the World—
I am requested to address this letter to your Office—and am Sir with due Respect / your Most Obedient / humble Servant
John Adams